 FEDERAL DAIRY COMPANY,INC.133All bricklayers,masons, and plasterers employed by said employer-membersexclusive of executives,guards, and supervisors as definedby the Act.WE WILL NOT in any manner restrain or coerce any employer who is a memberof, or represented by, the said Institute in the selection of the said Instituteor any other person,group, corporation,organization or, association as arepresentative for the purposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT give effect or enforce or attempt to enforce our individualcontracts with members of the above-named Institute which were executed onand after May 2, 1962.THE WESTCHESTER COUNTY EXECUTIVE COMMITTEEREPRESENTING THE SUBORDINATE UNIONS NUMBERS20, 22,27, 48, 51, 55, 75 AND 83, OF THE BRICK-LAYERS,MASONS&PLASTERERS INTERNATIONALUNION OF AMERICA OF WESTCHESTER AND PUTNAMCOUNTIES,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Federal Dairy Company,Inc.andLocal-Union No. 64,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 1-CA-3115. April 19,1963SUPPLEMENTAL DECISION AND ORDEROn December 28, 1962, Trial Examiner Phil Saunders issued hisSupplemental Intermediate Report in the above-entitled proceeding,as set forth in the attached Supplemental Intermediate Report, inwhich the finding was made that employees Wilson Brown, CarmineLopez, James P. Fay, and Ralph Regine were entitled to backpay,and recommending that Wilson Brown be awarded backpay in theamount of $1,644.54; Carmine Lopez be awarded backpay in theamount of $1,890.30; James P. Fay be awarded backpay in the amountof $2,919.25; and that Ralph Regine be awarded backpay in theamount of $5,988.59.'The Respondent filed exceptions to the Sup-plemental Intermediate Report of December 28, 1962, and supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-1The Board,by Decision and Order of March 3,1961,Federal Dairy Company, Inc.,130 NLRB 1158, directed the Respondent to make whole certain employees for theirlosses resulting from the Respondent's unfair labor practices.142 NLRB No. 17. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental Intermediate Report and the entire record in the case, in-cluding the exceptions and brief, and hereby adopts the finding-,,conclusions, and recommendations of the Trial Examiner, except asspecifically modified herein.It was stipulated that Fay was offered reinstatement by letter datedDecember 30, 1961, requesting that he report for work on January 4,1962.The Trial Examiner finds, and the record supports such finding,that Fay reported to work on January 5 and 6, 1962, after assistinghis foreman with a milk delivery, Fay returned to the Respondent'spremiseswhere he was assaulted with resultant hospitalization.Subsequently,. on February 10, 1962, Fay received another letter ofreinstatement requesting that he report for work on February 19,1962.As the record does not show that the Respondent was in any man-ner implicated in the hospitalization of Fay, the backpay period ofthis employee should end on January 4, 1962, and we direct theRegional Director to recompute this employee's backpay accordingly.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner except as follows: The backpay of James P. Fayshall be computed from April 5, 1960, to January 4, 1962.SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENTOF THE CASEThis supplement proceeding to determinebackpay, withall parties represented,was heard before Trial Examiner Phil Saunders in Providence,Rhode Island,on October15, 1962, on the specification of the GeneralCounseland answer ofFederal Dairy Company,Inc., hereincalledthe Respondentor the Company. Gen-erally, the issues litigated were the amountsof backpaydue, if any,from the Re-spondent to Wilson Brown,James Fay, CarmineLopez, andRalph Regine.1Allparties were afforded full opportunity to examine and cross-examine witnesses, tointroduceevidence,and to present oral argument.A brief wasreceivedfrom theGeneral Counsel,and upon my observation of the witnesses,theirtestimony, theexhibits,and upon the entire record in this case I make the following findings andconclusions:1.BACKGROUNDAND PLEADINGSOn March 3, 1961, the Board issued its Order directing the Respondent to makewhole certain employees for their losses resulting from the Respondent's unfair laborpractices.On December 8, 1961, the United States Court of Appeals for the FirstCircuit issued its decree enforcing,as modified,the Board's findings in the above pro-ceeding.In general respects the backpay specification by the General Counselutilizes a formula traditionally applied by the Board in proceedings of this kind.Specifically,the specification set forth the following:1In addition to these four employees, the backpay specificationas issuedin September1962, also contained allegations for backpay as to employees Croce, Insana,FrankRegine,Sacoccio, and Ysenbart.Subsequently, the parties entered into a signed stipulation as tothe exact amounts due each of the above-mentioned discriminatees, and thereupon, theGeneral Counsel flied with the Trial Examiner a motion to dismiss so much of the back-pay specifications as referred to the above individuals.The motion was granted by theTrial Examiner on November 27, 1962, and therefore, these discriminatees are not dis-cussed in this report. FEDERAL DAIRY COMPANY, INC.135(a)An appropriate measure of the weekly wages each of the retail driverswould have earned is the average weekly earnings of other retail drivers duringthe backpayperiod.(b) The average weekly earnings of the retail drivers during the backpayperiod were $75.00.(c)An appropriatemeasureof the weeklyearningsof the wholesale drivers,foremen and route foremen is the average weekly earnings of these employeesduring the six months immediately preceding the backpay period.(d)The quarterly gross backpay for each discriminatee was determined bymultiplying the number or weeks applicable to each quarter of the backpayperiod of each discriminatee by the average weekly earnings he would have re-ceived during such quarter.(e)Calendar quarter net interim earnings is the difference between calendarquarter interim earnings and calendar quarter expenses.(f)Calendar quarter net backpay is the difference between calendar quartergross backpay and calendar net interim earnings.(g)The total net backpay due each discriminatee is the sum of the calendarquarter amounts of net backpay due him.II.THE INDIVIDUAL CLAIMS LITIGATED;FINDINGSAND CONCLUSIONSWilson Brown:The specification alleges that Brown's backpay period beginsApril 5, 1960, and ends January 19, 1962, but it is admitted by the General Counselthat Brown's net interim earnings for each quarter subsequent to the second quarterof 1961 exceededhis grossbackpay for each corresponding quarter. In accordancetherewith it is alleged that the amount of backpay due Brown under this formulatotals $1,644.54.The parties stipulated that Brown was first employed by the Respondent onJanuary 4, 1960, as a driver on their retail route, and also that he was offered rein-statement to his job by the Company by a letter dated January 11, 1962, and askedto report in that letter on January 19, 1962.2The Respondent's sales manager andtreasurer, Angelo Almonte, testified that the plant had 11 retail routes prior to thestrike, and had 2 foremen and Supervisor Lopez.Almonte further stated that theCompany then had a reduction in retail routes and that the first one was taken offon March 10, 1960, and as a result the position of supervisor was eliminated, so hadLopez returned he would have replaced one of the foremen, and Medeiros who wasthe most recent driver, would have been out of a job, and that since one route hadalso been taken off Brown would be without employment. In accordance with thistestimony the Respondent contends that since Brown was the second last man hiredas a retail route driver before the strike, Brown would have lost his job because Super-visor Lopez would have returned to work as a foreman and replaced one of thethen existing foremen, and this latter foreman would then have caused the mostrecently hired retail driver to have been laid off.Furthermore, the Company main-tains that a route was eliminated prior to the end of the strike, which meant that thesecond most recently hired driver, Brown, would have lost his job.The Respondentalso argues that there is nothing in the record which indicates that Brown would havebeen employed by the Company after March 10, 1960, if he had continued to workat the plant, and even if there had been no strike.The record reveals that in the period of the strike, or immediately thereafter, theCompany had working on its retail routes employees Guercia, Campo, Calitri,Medeiros, Mendes, Anthony Almonte, Solitto, Gentile, Esser, Andresson, Broadhead,Zoglio, and Vanni.3 Angelo Almonte further admitted in his testimony that after thestrikewasoverthe Company had 13 men, 2 foremen and 11 salesmen, employedon the retail routes, and admitted that at various times the Company had 6 to 8other employees working for short periods of time on the retail routes. It is notedalso that in reply to the question as to whether or not William Esser was hired onMarch 10, 1960, Almonte stated, "He could have been." 4 This is the date, as afore-stated,when supposedly the first retail route was taken off and Brown would thenhave no longer been employed.2 For the sake of establishingtime sequencesin this proceeding, it appears that astrike at the Respondent's plant started on February 22, 1960, ended on April 4, 1960,and was deemed to be an unfair labor practice strike.Federal Dairy Company, Inc.,130 NLRB 1158.3 Testimony of theRespondent's Sales ManagerAngelo Almonte.IAlmonte also admitted that new employees Blair, Lombardi, Fuller, and Savoie, workedat the plantIn additionto the above employees. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the final analysis here, it first appears to me that the Company has forecloseda good deal of its argument and contention by offering to reinstate Brown inJanuary of 1962, and certainly there was no evidence introduced in attacking thevalidity of this offer. It, therefore,seemstome that the Respondent, more or less,admits that there was a job available for Brown even as late as January 1962.Furthermore, even accepting the Respondent's main premise that starting onMarch 10, 1960, retail routes were reduced, nevertheless, in consideration of therecord as a whole, and on the pertinent testimony heretofore mentioned, there arevery definite indications that the overall business operations in the retail routes duringthe periods in question remained at a high level.While there may have been someinternal changes or bookkeeping reduction in the number of routes, the actual vol-ume of business, to a large extent, remained. Just before the strike on February 22,1960, there were 13 employees working at the plantin connectionwith retail routes,and immediately after the strike in early April, there is admitted testimony that therewere 13 men on the retail routes. From this evidence it is obvious to me that theCompany did have a constant demand for employees on the retail routes.I find that the Company failedto sustainits contention that the reduction in retailroutes would have resultedin a curtailmentof employment for Brown, and thiscontention of the Respondent is rejected.5In accordance with the above I recommend that Wilson Brown he paid the sumof $1,644.54.Carmine Lopez:The specification alleges that Lopez' backpay period begins onApril 5, 1960, and ends February 17, 1962.6 It is alleged that under the Board'sformula the backpay due Lopez totals $1,890.30.The parties stipulated that Lopez received a letter from the Company datedApril 13, 1960, which read as follows:You are hereby requested to report for work on Monday, April 18, at yourusualtime.You will be assigned as driver of route No. 12.Lopez testified that when the strike occurred he was working as the supervisoron the retail routes, stated that he also drove 5 days a week on a route himself, andwas being paid about $120 a week.? Lopez further testified that the day after hereceived the letter from the Company, as aforestated, he had a conversation withAnthony Almonte, a son of one of the owners, and that Lopez then inquired of him asto why he had been given route No. 12, and Anthony Almonte then informed Lopezthat the Company "figured" that he would not take it, and if he did ".. . wouldn'tlast long." Lopez did not report for work on April 18.The record shows that on January 29, 1962, the Company sent Lopez a secondletter which read as follows:You are hereby offered reinstatement to your former or substantially equiv-alent position without prejudice to any of your rights and privileges.We wouldlike to have you report on Tuesday at 9:30 a.m., February 6, 1962.Kindlycommunicate with us before that time and let us know if you can come in onthat date.Lopez relatedthat pursuantto the abovehe reportedto the Company on February 6,but was then informed by theRespondent's SalesManager Angelo Almonte that hewould call Lopez when the Company was ready, and that therewas no opening rightthen.Lopez next heard from the Company by a letter dated February 17, 1962.8Angelo Almonte testified that the Company never had apositionas supervisorover the retail routes until Lopez was madeone, that thisposition has been dis-continuedsincethe strike, and stated that had Lopez returned to work on April 5,1960, he would have held thepositionof foreman at $100 a week.The Respondent contends that the letter dated April 13, 1960, was an offer ofreinstatementand that Lopez would have been entitled to one of the two foremen'sjobs in theretail routes division.Respondentarguesthat thereisnothing in this6It is noted also that Brown is an unfair labor practice striker, and therefore, entitledto his job even if a replacement employee had to be dismissed.9The General Counsel admits in the specification that Lopez was unavailable for workduring certain periods in 1960 and 1961.4 It was established that the average weekly earnings of the retail route drivers duringthe backpay period was $75.9 This third letter stated:"Further to telephone conversation of February 14, this letterwill confirm our understanding you will report for work as a foreman, on Wednesday,February21, 1962, at 4:30 a.m." FEDERAL DAIRY COMPANY, INC.137letter to indicate that he would not be a foreman, but, on the other hand admittedthat the letter stated that Lopez would be assigned as driver on route No. 12.9Lopez was entitled to reinstatement to his former or substantially equivalent posi-tion.The letter by the Company dated April 1960, stated that Lopez would beassigned as driver on route No. 12, and in my opinion there is no indication in thisletterwhatsoever, that Lopez would be given a job as one of the foremen. It isfurther noted that shortly after Lopez received this letter, he had a conversation withAnthony Almonte who told Lopez that he (Almonte) was in charge of all the whole-sale routes, and that the Company "figured" Lopez would not return to take routeNo. 12.Under these circumstances and conditions, I find that Lopez was fullyjustified in refusing the Respondent's offer of reinstatement with the specific limita-tions therein imposed.There is also present, as aforestated, a second offer made to Lopez to report towork'on February 6, 1962, to his former or substantially equivalent position. Inview of the cavalier dismissal of Lopez when he did in fact report, it can only beassumed that this offer was made to cut off Lopez' backpay in the vain hope thatLopez would not report as directed.In accordance with the above I recommended that Lopez be paid the sum of$1,890.34 as alleged in the specification.James P. Fay:The specification alleges that Fay's backpay period begins on April 5,1960, and ends February 19, 1962. It is alleged that under the Board's formula thebackpay due Fay totals $2,919.25.It is undisputed that Fay started to work at Federal Dairy on August 13, 1959, asa wholesale driver. It was stipulated that Respondent offered Fay reinstatement byletter dated December 30, 1961, asking him to report for work on January 4, 1962.Itwas also stipulated that Respondent again offered Fay reinstatement by letter datedFebruary 10, 1962, asking him to report for work on February 19, 1962.10Fay testified that on January 6, 1962, he reported for work, and after finishing hisfirst stop his foreman told him to return to the dairy.Fay stated that as he waswalking toward the dairy he was assaulted from behind, and as a result of this in-cident he had to be sent to a hospital. The record shows that about a month afterthis incident the Company sent Fay another offer of reinstatement, as aforestated,but in the meantime Fay secured a job elsewhere, and chose not to report for workat the Company a second time. Fay was the lowest man in seniority of the whole-sale drivers at thetimeof the strike.Angelo Almonte testified that at the time of the strike the Company had 11 whole-sale routes, but after the strike the routes were reduced to 9-and that one of theroutes was eliminated on June 29, 1960.11Almonte also stated that at the end ofthe strike the Company had 13 men working on the wholesale routes.Almonteadmitted that employees Spizzerri and Carmadello were hired right after the strike,and that employee Larni (or Lanni) was hired on February 22, 1960.In making my findings as to Fay, it is first noted that Angelo Almonte stated inhis testimony that regardless of the strike the Company still retained their customers,but testified that the Respondent cut the service on its wholesale routes in that theygave one delivery every other day instead of a delivery every day. It is also notedthat after the strike the Company continued to employ approximately the same num-ber of men as wholesale route drivers as it did before their labor difficulties. Inaccordance therewith, I find that the Respondent has failed to prove that the reduc-tion in wholesale routes was sufficiently serious to have caused extensive employeelayoffs, and that there was ample work available during the backpay period for theemployment of Fay.Certainly by the offer of reinstatement to Fay on January 4,1962, the Respondent more or less implies or indicates that the reduction in the num-ber of wholesale routes did not necessarily reduce the number of employees required.As aforestated, there is also admissions by the Respondent that new employees wereconstantly being "brokenin" on itsvarious routes.Furthermore, the Company feltitagain necessary to offer Fay reinstatement in February in view of the serious cir-cumstances which caused him to be hospitalized a month earlier, and in view of thisincident the General Counsel alleged that Fay's backpay period ended with the sec-e In accordance with the above the Company maintains that Lopez would have beenearning $100 a week, and that the backpay should be computed on this basis.1O Fay actually reported for work on January 5, 1962, and worked that day withoutobjection by the Respondent to the fact that he had reported late.n Almonte testified that at this time Fay would have been let out as he had the lowestseniority of wholesales drivers, and the Respondent contendsthat had Faybeen workingon June 29,1960, there would have been no job for him and he would have been releasedthen.The Company admits backpay liability up to this date. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDand offer of reinstatement rather than the first.I have rejected the Respondent'scontention that there was no work available after June 29, 1960,and there appearsto be no argument by the Company that Fay should have reported back to workafter his hospitalization in January 1962.12In accordance with the above, I recommend that Fay be paid the sum of$2,919.25.Ralph Regine:The amended specification as to Regine alleges that his backpayperiod runs from April 5, 1960, and ends June 30, 1961.Under the Board's formulathe backpay due Ralph Regine totals $5,988.59.The record reveals that Regine first started to work for Respondent in 1944, andbefore the strike was a foreman in the ice cream department. It was stipulatedthatRegine was sent aletter by the Company dated May 6, 1960, whichrequestedhim to report for work on May 10, 1960, and which informed Regine that he wouldbe assigned to an ice cream route.Regine testified that prior to the strike he received approximately $93 weekly,and stated that the job he was offered on the ice cream route would have paid himabout $75.Regine further testified that his additional duties at the plant includeddeliveries on a special route, 2 days a week, 2 days of relieving other drivers ontheir days off, and that he was in charge of the plant operations on Sundays.Reginealso testified that shortly before he was due to report for work as requested in theabove-mentioned letter, he had a conversation with Henry Almonte, Jr.Almonteasked Regine if he had the nerve to report back to the plant, and further told Reginethat he would be assigned to an ice cream route, would not be given his regular job,and then informed Regine that "we'll can you the next day, because we'll accuseyou of stealing."Regine stated that a few days after he was to report back, hewas informed by Angelo Almonte that Regine "used his head" in not reporting backto the Company because he was not wanted. On February 7, 1962, Respondentsent Regine another offer, and this second offer was to report for work on February12, 1962, in "your former or substantially equivalent position."Angelo Almonte testified that after the strike the special route Regine formerlyran was cut off entirely, and the two ice cream routes then delivered 5 days a weekinstead of 6, and stated that the Company had no ice cream foreman from that timeon.Almonte testified that due to these changes, had Regine returned, he wouldhave been a route driver. Basically, the Respondent contends that its original offerof work on May 10, 1960, was a valid offer of reinstatement, and that this proposaleffected cut off of Regine's backpay.It appears to me that the proposal made to Regine by the Company in May 1960,was not a valid offer of reinstatement and I so find.Regine was entitled to morethan an offer of a mere job-he should have been reinstated to his former orsubstantially equivalent position.Here also the Company, again relies on changesitmade after the strike, but has failed to prove any real justifications for them orthat the then-existing business conditions were sufficiently serious to have necessi-tated such changes.Furthermore, the allegation by the General Counsel is madeall the stronger by the admission that at least some of Regine's former duties-Sunday work-continued to be performed by another employee.13 It further appearsto me that the May 1960 offer made to Regine did not measure up to the standardset by the Board.The mere notification to Regine that a certain job not formerlyheld by him was available, does not satisfy the requirement the Board placed onthe Respondent to offer reinstatement. I submit that the 1960 offer made by theCompany was clearly intended to rebuff Regine with the hopes that he would refuseto accept, and with the further hopes and expectations that Regine would then besubsequently bound by that refusal. It is noted that in February 1962, the Respond-ent sent Regine a second offer, as aforestated, and at this time to reinstate him tohis former or substantially equivalent position.This would appear to me as anindication that such a position still existed, and this offer correctly states the standardtowhich the first offer did not adhere.^ Throughout this record, and as again indicated in the case of Fay, the Respondentmaintains that it can escape liability by setting up a model of what would have been thesituation had there been no strike.However, this record falls to sustain this contention,and at the most only shows that possibly a few services were curtailed or changed due tothe strike, but that there remained a continued need for all employees. If the demandfor the Respondent's products fell off to any noticeable degree due to the labor dispute-itisnot reflected adequately by this record.Furthermore, there is no credited testimonywhatsoever of any prior planning by the Company to reduce its wholesale or retail routes.For the Respondent now to take advantage of the fruits of its own misdeeds would beintolerable.13Testimony of Angelo Almonte. MONTEREY COUNTY, ETC., TRADES COUNCIL139In accordance with the above, I recommend that Ralph Regine be paid the sumof $5,988.59.CONCLUSIONUpon the foregoing findings, the Trial Examiner finds and concludes that theemployees listed hereunder are entitled to payment by the Respondent of the sumslisted opposite their names.14Wilson Brown-------- $1,644.54JamesFay_______________ $2,919.25CarmineLopez------- $1,890.30Ralph Regine_____________ $5,988.59RECOMMENDED ORDERIt is recommendedthat theBoardadopt theforegoing findings andconclusions.14Minus any tax withholdings required by Federal and State laws.Monterey County Building&Construction Trades CouncilandVito J. La Torre.CasesNos. 20-CC,-285, 20-CP-66-1, and20-CP-66-2.April 2291963DECISION AND ORDEROn August 22, 1962, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, and onSeptember 5, 1962, an erratum, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended that these allegations be dismissed.Thereafter, theGeneral Counsel, the Charging Party, and the Respondent filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case,' and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner to the extent that they are consistentwith this Decision.1.The Trial Examiner found that the Respondent, without a Boardcertification, threatened to and did picket Buckeye and Whitesidefor recognition at the Elkhorn Ranch, and that such picketing con-tinued for a period in excess of 30 days without the filing of a repre-sentation petition.We agree with this finding.IRespondent's request for oral argument is denied,as in our opinion the record, excep-tions, and briefs adequately present the issues and the position of the parties.142 NLRB No. 18.